     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH L. STACHEL
     Acting Regional Chief Counsel, Region IX
 3   Social Security Administration
     TIMOTHY R. BOLIN, CSBN 259511
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8982
 8          Facsimile: (415) 744-0134
            E-mail: timothy.bolin@ssa.gov
 9   Attorneys for Defendant
10
11                            UNITED STATES DISTRICT COURT
12                           EASTERN DISTRICT OF CALIFORNIA
13
                                            (FRESNO)
14
15                                               ) No. 1:19-cv-00503-GSA
     CHA XIONG THOR,                             )
16                                               )
           Plaintiff,                            ) JOINT STIPULATION
17                                               ) FOR EXTENSION OF TIME
          v.                                     )
18   COMMISSIONER                                )
     OF SOCIAL SECURITY,                         )
19                                               )
           Defendant.                            )
20                                               )

21
22
23
24
25
26
27
28




                         Defendant’s Responsive Brief, No. 1:19-cv-00503-GSA
 1          The parties hereby stipulate, through their undersigned attorneys, that, subject to the
 2   Court’s approval, Defendant shall have an extension of time until March 19, 2020, in which to
 3   file his answering brief, with all subsequent deadlines set forth in the Court’s scheduling order
 4   also extended accordingly. Defendant requests this extension because of counsel’s illness in
 5   January and February 2020. The parties stipulate in good faith, with no intent to delay
 6   proceedings unduly.
 7
 8                                                 Respectfully submitted,
 9
     Date: February 19, 2020                            /s/ Matthew Franklin Holmberg
10
                                                   MATTHEW FRANKLIN HOLMBERG
11                                                 Attorney for Plaintiff

12
     Date: February 19, 2020                       McGREGOR W. SCOTT
13
                                                   United States Attorney
14                                                 DEBORAH L. STACHEL
                                                   Regional Chief Counsel, Region IX
15                                                 Social Security Administration
16
                                                    /s/ Timothy R. Bolin
17                                                 TIMOTHY R. BOLIN
                                                   Special Assistant United States Attorney
18                                                 Attorneys for Defendant
19
20
21   IT IS SO ORDERED.
22
        Dated:     February 24, 2020                              /s/ Gary S. Austin
23                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28




                           Defendant’s Responsive Brief, No. 1:19-cv-00503-GSA
